Citation Nr: 0738302	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post distal right fibula fracture.

2.  Entitlement to an initial compensable evaluation for 
residuals of ligament laceration, right index finger.

3.  Entitlement to an initial disability rating for 
residuals, left knee sprain with patellar tendonitis and mild 
degenerative changes in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1980 to April 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which, in part, granted service 
connection for status post distal right fibula fracture at a 
0 percent disability rating, granted service connection for 
residuals of ligament laceration, right index finger at a 0 
percent disability rating and granted service connection for 
residuals, left knee sprain with patellar tendonitis and mild 
degenerative changes at a 10 percent disability rating.


FINDINGS OF FACT

1.  The veteran's status post distal right fibula fracture is 
manifested by subjective complaints of ankle instability 
without limitation of motion or functional impairment.

2.  Residuals of ligament laceration to the right index 
finger are manifested by a restricted range of motion as a 
result of pain, but without ankylosis of any joint.

3.  The veteran's degenerative joint disease of the left knee 
is manifested by normal extension and flexion without 
additional limitation due to functional factors, or 
instability or subluxation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
status post distal right fibula fracture have not been met.  
38 U.S.C.A. § 1155(West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2007).

2.  The criteria for entitlement to an initial 10 percent 
disability rating for the veteran's service-connected 
residuals of ligament laceration, right index finger have 
been met.  38 U.S.C.A. §§ 1155, 5107 38 C.F.R. § 4.7, 
Diagnostic Codes 5225, 5229.

3.  The criteria for an initial evaluation greater than 10 
percent for residuals, left knee sprain with patellar 
tendonitis and mild degenerative changes have not been met.  
38 U.S.C.A. §§ 1155; §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5024, 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, in a letter dated May 2005, the RO informed the 
veteran of the evidence needed to substantiate entitlement to 
service connection, what medical or other evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter told the veteran that he 
could send VA any evidence that pertained to his claim.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.  The letter did not provide 
notice on the effective date element, but as just noted, such 
notice was not required.

There was a timing deficiency with the May 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent VA examinations in March 
2004 and April 2005.  No changes have been reported in the 
disabilities since the most recent examination.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  


I.  Entitlement to an initial compensable evaluation for 
status post distal right fibula fracture.

Factual Background

The veteran suffered a distal fibula fracture without 
displacement in 1991.

In November 1994 the veteran presented with complaints of 
right ankle pain.

A March 2004 x-ray demonstrated a normal right ankle.  

In March 2004 the veteran underwent a VA examination.  The 
veteran reported that his ankle tended to roll very easily.  
He stated that he had to wear a brace whenever he had to do 
any impact exercises.  The diagnosis was distal fibula 
fracture of the right ankle with reported unstable ankle 
joint.  

In April 2005 the veteran again underwent a VA examination.  
The examiner reported that the veteran fractured his fibula 
during physical training requirements in 1991.  The veteran 
wore a brace for support during impact exercises.  Symptoms 
of the injury were that the ankle was unstable and tended to 
roll over easily.  The examiner stated that the functional 
impact was that if the veteran was without his medication, he 
would not be able to perform his job.  The condition resulted 
in 5 days lost from work each year.  The veteran had 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  

The examiner stated that the veteran's range of motion was 
not additionally limited by pain, fatigue, lack of endurance 
or incoordination after repetitive use.  An x-ray of the 
right tibia and fibula were within normal limits.  The 
examiner concluded that the veteran's distal right fibula 
fracture had resolved.

Analysis

The veteran's status post distal right fibula fracture is 
currently evaluated as noncompensable under Diagnostic Code 
5271 which provides evaluations of 10 and 20 percent for 
moderate and marked limitation of motion of the ankle, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  As 
this rating code does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The rating schedule provides that normal range of motion of 
the ankle is 0 to 20 degrees dorsiflexion and 0 to 45 degrees 
plantar flexion.  38 C.F.R. § 4.71, Plate II. 

The medical findings of the April 2005 VA examination have 
not demonstrated any limitation of motion of the right ankle 
as the dorsiflexion and plantar flexion range of motion is 
normal.  As such, a compensable initial evaluation under 
Diagnostic Code 5271 is not warranted. 38 C.F.R. § 4.71a, 
Diagnostic Code 5271. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

However, the April 2005 VA examiner stated that the veteran's 
range of motion was not additionally limited by pain, 
fatigue, lack of endurance or incoordination after repetitive 
use.  Thus, a higher rating on the basis of the DeLuca 
factors is not warranted. 38 C.F.R. §§ 4.40, 4.45.

A higher rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5270 or 5272, would require ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.).  Inasmuch as the veteran has normal 
motion, ankylosis does not exist.

He has not undergone an astragalectomy.  Hence a higher 
rating is not available under Diagnostic Code 5274.  The X-
ray examination on the VA examination was negative; hence 
there is no malunion of the tibia or fibula, os calcis or 
astragalus, so as to warrant a higher evaluation under 
Diagnostic Codes 5262 or 5273.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

As discussed above, the veteran's disability has resulted in 
five days of missed work in the previous year.  The schedular 
10 percent rating is intended to compensate for considerable 
loss of working time for m the exacerbation or illnesses 
proportionate to the grade of disability.  38 C.F.R. § 4.1.  
The five days of lost work is compensated by the schedular 10 
percent rating.  Marked interference with employment, beyond 
that contemplated by the rating is not shown.  In addition, 
the right ankle disability has not resulted in any, let alone 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the grant of a 
compensable initial evaluation for the veteran's status post 
distal right fibula fracture. The benefit of the doubt rule 
has been applied where applicable, but does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II.  Entitlement to an initial compensable evaluation for 
residuals of ligament laceration, right index finger.

Factual Background

In December 1993 the veteran sustained a partial laceration 
of the central split over the proximal interphalangeal joint 
of his right index finger.  The laceration was repaired 
primarily in the emergency room.  

A March 2004 x-ray revealed a normal right second finger.  
There was no evidence for a fracture, dislocation, or 
destructive lesion.

In March 2004 the veteran underwent a VA examination.  The 
examiner noted that the veteran suffered a laceration of the 
proximal interphalangeal area which involved the extensor 
tendon as well which had to be repaired.  The veteran 
subsequently had cellulitis briefly and had some range of 
motion difficulties as he was unable to fully flex his 
finger.  The examiner stated that since the veteran as left 
handed, his disability had not really significantly impaired 
his use.  However, doing fine work with his right hand was 
somewhat difficult.

In April 2005 the veteran underwent another VA examination 
for his finger.  The veteran was unable to get full range of 
motion of his right index finger without pain.  His other 
three fingers compensated for grip.  These symptoms occurred 
constantly.  The functional impairment was that the veteran 
did not have full grip ability.  The condition did not result 
in any lost time from work.  There was a level scar present 
at the right index finger measuring about 1 cm by 0.1 cm.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, Keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture or 
limitation of motion.  The veteran could tie his shoelaces 
and fasten buttons without difficulty.  On examination of 
hand dexterity, the right hand fingertips could approximate 
the proximal traverse crease of the palm.  His right hand 
strength was within normal limits.  

The range of motion of the right index finger was DIP-flexion 
of 70 degrees, PIP- flexion of 110 degrees, and MP- flexion 
of 90 degrees.  The examiner stated that the VA established 
diagnosis of residuals ligament laceration, right index 
finger was changed to a diagnosis of scar on the right index 
finger.  The examiner concluded that the effect of the 
condition on the veteran's daily activity was no limitation 
on daily activity.

Analysis

The right little finger injury is evaluated as noncompensable 
under Diagnostic Code 5227, evaluating ankylosis of the ring 
or little finger.  Under Diagnostic Code 5227, ankylosis of 
the ring or little finger continues to be rated as 
noncompensable whether unfavorable or favorable.  38 C.F.R. § 
4.71a, Diagnostic Code 5227 (2007).  However, the note to 
this diagnostic code indicates that consideration should be 
given as to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5227, Note (2007).

The Board notes that since the veteran is service connected 
for his right index finger, his disability is more 
appropriately evaluated under Diagnostic Code 5225.

Diagnostic Code 5225 provided for a maximum disability rating 
of 10 percent for ankylosis of the index finger, either 
favorable or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5225 (2007).

Additionally, rating criteria include Diagnostic Code 5229, 
which provides a noncompensable disability rating for 
limitation of motion of the index finger with a gap of less 
than one inch between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible.  38 C.F.R. § 4.71a, Diagnostic Code 5229 
(2007).

A higher disability evaluation is available only for 
amputation of index finger at the proximal interphalangeal 
joint or proximal thereto, or if both the metacarpophalangeal 
and proximal interphalangeal joints of the index finger are 
ankylosed and either is in extension or full flexion, or 
there is rotation or angulation or a bone, none of which is 
shown in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5153 (2007). 

The medical evidence of record has not shown that there was 
either favorable or unfavorable ankylosis of the right index 
finger or limitation of motion to a compensable degree.  
There is also no evidence of a gap of more than one inch 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible.  
Moreover, there is no evidence that the veteran's disability 
more nearly approximates amputation through the middle 
phalanx or at the distal joint.  Accordingly, the veteran's 
symptoms do not meet the schedular criteria for a compensable 
disability rating.  See 38 C.F.R. § 4.7, Diagnostic Codes 
5225, 5229 (2007).

However, the April 2005 VA examiner stated that the veteran 
was unable to get full range of motion of his right index 
finger without pain and that the functional impairment was 
that the veteran did not have full grip ability.  As such, 
the Board concludes that these findings are sufficient to 
support a 10 percent disability rating for the veteran's 
service-connected residuals of ligament laceration, right 
index finger.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 202. 

As the veteran has a diagnosis of a scar on the right index 
finger, he is also to be evaluated under the applicable 
Diagnostic Codes for scarring.  

However, under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
provides a maximum 10 percent rating for superficial scars 
that are painful on examination.

Diagnostic Codes 7802 and 7803 also provide for a maximum 
rating of 10 percent. 38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7803 (2007).  Thus, a rating in excess of 10 percent is 
not available under those diagnostic codes.

As for other provisions under the Rating Schedule, the 
veteran's scar does not exceed 12 square inches (77 sq. cm.) 
in area as the April 2005 VA examination noted a scar that 
was 1cm by 0.1 cm.  38 C.F.R. § 4.118, Diagnostic Code 
(2007).  Accordingly, an initial evaluation in excess of 10 
percent is not warranted under Diagnostic Code 7801.

In addition, as the laceration scar is located on the right 
index finger, Diagnostic Code 7800 (disfiguring scars of the 
head, face, or neck) is not for application.  See 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2007).

Scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).  In this case, there have been no reports 
of limitation of function for the veteran's scar.  The April 
2004 VA examiner stated that there was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, Keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture or limitation of motion.  

At his April 2004 VA examination, the examiner noted that the 
veteran did not lose anytime from work as a result of his 
right index finger.  Therefore, marked interference with 
employment, beyond that contemplated by the schedular rating, 
has not been shown.  Further, the record does not reflect 
recent hospitalization for his right finger disability.  
Therefore, in considering the current severity of his 
disability, frequent hospitalization has not been shown and 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that, a 10 
percent rating is warranted for residuals of ligament 
laceration, right index finger, but that the preponderance of 
the evidence is against a rating in excess of 10 percent.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990). 


II.  Entitlement to an initial disability rating for 
residuals, left knee sprain with patellar tendonitis and mild 
degenerative changes in excess of 10 percent.

In January 2003 the veteran suffered a left knee sprain as a 
result of a skiing accident.  

In April 2003 the veteran again presented with left knee 
complaints that had troubled him ever since the January 2003 
skiing accident.

A March 2004 MRI of the veteran's left knee revealed mild 
degeneration within the posterior horn of the medial meniscus 
without meniscal tear, a mild chronic anterior cruciate 
ligament (ACL) sprain and mild patellofemoral and medial 
compartment degenerative joint disease without significant 
reactive marrow edema.

A March 2004 x-ray examination revealed a normal left knee 
examination.

In March 2004 the veteran underwent a VA examination.  The 
examiner noted that the veteran's knee did not lock or swell.  
On examination the left knee demonstrated some modest 
infrapatellar tenderness.  The veteran had a relatively 
normal range of motion although he had some modest increase 
in extensibility another 10 degrees of both knees.  However, 
there was no varus or valgus laxity of the joints but he had 
a positive McMurray test.  

Physical examination revealed that extension of the left knee 
was full to 0 degrees and flexion was 0 to 140 degrees.  

The examiner stated that the veteran's range of motion was 
not additionally limited by pain, weakness, fatigue, lack of 
endurance or incoordination.  The diagnosis was patellar 
tendonitis, an ACL and MCL sprain with mild degenerative 
posterior horn medial meniscus and a 2 cm focus of mild 
reactive marrow edema within the central aspect of the distal 
femoral condyle with small joint effusion.

The veteran underwent another VA examination in April 2005 
for his left knee.  The examiner noted that a symptom of the 
veteran's left knee was a quarter size pain area of the right 
side of the veteran's knee.  The veteran was now having 
constant pain on the back side and around the knee cap.  The 
functional impairment was that it was hard for him to walk up 
and down stairs without pain.  The condition was also 
starting to impact his work from standing.  His left knee 
condition resulted in 4 lost days of work per year.  On 
examination the veteran's left knee was within normal limits.  

The Drawer and McMurray tests were within normal limits.  
Extension of the left knee was full to 0 degrees and flexion 
was 0 to 140 degrees.  The examiner stated that the veteran's 
range of motion was not additionally limited by pain, 
weakness, fatigue, lack of endurance or incoordination after 
repetitive use.  The examiner stated that for the VA 
established diagnosis of residuals of left knee sprain with 
patellar tendonitis and mild degenerative changes, the 
diagnosis was changed to no diagnosis as there was no 
pathology to render any diagnosis.  

Analysis

Service connection for a left knee condition was granted in 
May 2004 at a 10 percent disability evaluation.

Traumatic arthritis is rated in accordance with the criteria 
for degenerative arthritis under Diagnostic Code 5003.

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  For purpose of rating disability from arthritis, 
the knee is considered a major joint. 38 C.F.R. § 4.45(f).

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

The RO has evaluated the left knee disability as 10 percent 
disabling under Diagnostic Code 5260-5024.

Diagnostic Code 5024 evaluates tenosynovitis, based on 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024. 

A higher evaluation is not warranted under Diagnostic Code 
5260, rating limitation of flexion of the leg, as the medical 
evidence does not demonstrate a limitation of flexion.  
Specifically, the March 2004 and April 2005 VA examinations 
revealed that flexion of the left knee was to 140 degrees.  
As the medical evidence does not demonstrate a limitation of 
flexion, a separate evaluation under this diagnostic code is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A separate evaluation is also not warranted for limitation of 
extension of the left knee as all range of motion testing has 
revealed extension to be full to 0 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

In terms of functional impairment, while some impairment had 
been reported, the April 2005 examiner specifically stated 
that the veteran's range of motion was not additionally 
limited by pain, weakness, fatigue, lack of endurance or 
incoordination after repetitive use.  Flare ups have not been 
reported.  Thus, a higher rating on the basis of the DeLuca 
factors is not warranted. 38 C.F.R. §§ 4.40, 4.45. 

An evaluation in excess of 10 percent is available under the 
diagnostic codes evaluating ankylosis, dislocated semilunar 
cartilage (with frequent episodes of "locking," pain, and 
effusion into the joint), and malunion or nonunion of the 
tibia and fibula.  However, the medical evidence has not 
demonstrated any of these conditions and a higher evaluation 
under these diagnostic codes is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262.

The Board has also considered the possibility of a separate 
evaluation under Diagnostic Code 5257; however, there is no 
evidence of recurrent subluxation or lateral instability in 
the left knee.  

Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown.  The Board notes 
that while the veteran claimed to miss 4 days of work per 
year due to his left knee, the April 2005 VA examiner stated 
that there was no limitation of daily activity.  Further, the 
record does not reflect recent hospitalization for his left 
knee.  Therefore, in considering the current severity of his 
disability, frequent hospitalization has not been shown and 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990). 


ORDER

Entitlement to an initial compensable evaluation for status 
post distal right fibula fracture is denied.

Entitlement to a 10 percent evaluation for residuals of 
ligament laceration, right index finger is granted.

Entitlement to an initial disability rating for residuals, 
left knee sprain with patellar tendonitis and mild 
degenerative changes in excess of 10 percent is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


